
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1



SIXTH AMENDMENT TO
LIMITED PARTNERSHIP AGREEMENT
OF
THE MILLS LIMITED PARTNERSHIP


        THIS SIXTH AMENDMENT TO LIMITED PARTNERSHIP AGREEMENT OF THE MILLS
LIMITED PARTNERSHIP (this "Amendment"), dated as of May 5, 2003, is entered into
by The Mills Corporation, a Delaware corporation, as general partner (the
"General Partner") of The Mills Limited Partnership (the "Partnership"), for
itself and on behalf of the limited partners of the Partnership.

        WHEREAS, Section 4.2(A) of the Limited Partnership Agreement of the
Partnership (as heretofore amended, the "Partnership Agreement") authorizes the
General Partner to cause the Partnership to issue additional Partnership Units
(as defined in the Partnership Agreement) in one or more classes or series, with
such designations, preferences and relative, participating, optional or other
special rights, powers and duties, all as determined by the General Partner in
its sole and absolute discretion;

        WHEREAS, Section 4.2(A) of the Limited Partnership Agreement provides
that no additional Partnership Units may be issued to the General Partner unless
they are issued in connection with an issuance of capital stock of the General
Partner having economic rights that are substantially similar to the economic
rights of such Partnership Units and the General Partner contributes the
proceeds of such capital stock to the Partnership;

        WHEREAS, the General Partner has entered into an Underwriting Agreement,
dated as of April 30, 2003, pursuant to which the General Partner has agreed to
issue shares of a newly created series of capital stock, designated 8.75%
Series E Cumulative Redeemable Preferred Stock (the "Series E Preferred Stock");

        WHEREAS, pursuant to the authority granted to the General Partner
pursuant to Section 11.1(A) of the Partnership Agreement, the General Partner
desires to amend the Partnership Agreement (i) to establish a new class of
Preferred Units, to be entitled Series E Cumulative Redeemable Preferred
Partnership Units (the "Series E Preferred Partnership Units"), and to set forth
the designations, rights, powers, preferences and duties of such Series E
Preferred Partnership Units, which are substantially similar to those of the
Series E Preferred Stock, and (ii) to make certain other changes to the
Partnership Agreement.

        NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, the General Partner hereby amends the Partnership Agreement, as
follows:

        1.    Amendments to Section 4.2. Section 4.2 of the Partnership
Agreement is hereby amended by adding after Section 4.2(H) the following
section:

        I.    Series E Preferred Partnership Units. Under the authority granted
to it by Section 4.2(A) hereof, the General Partner hereby establishes an
additional class of Preferred Units entitled "Series E Cumulative Redeemable
Preferred Partnership Units" (the "Series E Preferred Partnership Units").
Series E Preferred Partnership Units shall have the designations, preferences,
rights, powers and duties as set forth in Exhibit 9 hereto.

        2.    Exhibits to Partnership Agreement.

        (A) The General Partner shall maintain the information set forth in
Exhibit 1 to the Partnership Agreement, as such information shall change from
time to time, in such form as the General Partner deems appropriate for the
conduct of the Partnership's affairs, and Exhibit 1 shall be deemed amended from
time to time to reflect the information so maintained by the General Partner,
whether or not a formal amendment to the Partnership Agreement has been executed

--------------------------------------------------------------------------------

amending such Exhibit 1. In addition to the designation of Series E Preferred
Partnership Units pursuant to this Sixth Amendment, such information shall
reflect (and Exhibit 1 shall be deemed amended from time to time to reflect) the
issuance of any additional Partnership Units to the General Partner or any other
Person, the transfer of Partnership Units and the redemption of any Partnership
Units, all as contemplated herein.

        (B) The Partnership Agreement is hereby amended by attaching thereto as
Exhibit 9 the Exhibit 9 attached hereto.

        3.    Certain Capitalized Terms. All capitalized terms used in this
Sixth Amendment and not otherwise defined shall have the meanings assigned in
the Partnership Agreement. Except as modified herein, all terms and conditions
of the Partnership Agreement shall remain in full force and effect, which terms
and conditions the General Partner hereby ratifies and affirms.

        4.    Severability. If any term or other provision of this Sixth
Amendment is held by a court of competent jurisdiction or other authority to be
invalid, void or unenforceable, the remainder of the terms and provisions of
this Sixth Amendment shall remain in full force and effect and shall in no way
be effectively impaired or invalidated.

        5.    Full Force and Effect. Except as expressly amended hereby, the
Partnership Agreement shall remain in full force and effect.

[SIGNATURES APPEAR ON FOLLOWING PAGE]

2

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the undersigned has executed this Sixth Amendment as
of the date first set forth above.

    THE MILLS CORPORATION,
as General Partner of
The Mills Limited Partnership
and on behalf of existing Limited Partners
 
 
By:
 
/s/  KENNETH R. PARENT      

--------------------------------------------------------------------------------

    Name: Kenneth R. Parent
Title: Chief Operating Officer


3

--------------------------------------------------------------------------------




EXHIBIT 9

DESIGNATION, PREFERENCES AND RIGHTS OF
SERIES E CUMULATIVE REDEEMABLE PREFERRED PARTNERSHIP UNITS
OF THE MILLS LIMITED PARTNERSHIP


        The Series E Cumulative Redeemable Preferred Partnership Units (the
"Series E Preferred Units") shall have the following preferences, rights, powers
and duties:

        Section 1.    Distributions.

        (a) Subject to the preferential rights of the holders of any class or
series of Partnership Units of the Partnership ranking senior to the Series E
Preferred Units as to distributions, the General Partner, in its capacity as the
holder of the then outstanding Series E Preferred Units, shall be entitled to
receive, when, as and if declared by the General Partner, out of funds legally
available therefor, distributions payable in cash in an amount per Series E
Preferred Unit equal to the per share dividend payable on the Series E Preferred
Stock on such Distribution Payment Date (defined below). The distributions on
each Series E Preferred Unit shall accrue and be cumulative from May 5, 2003
(the "Original Issue Date") and shall be payable quarterly in arrears on the
first day of February, May, August and November of each year (each, a
"Distribution Payment Date"), commencing August 1, 2003; provided, however, that
if any Distribution Payment Date is not a Business Day, then the distribution
which would otherwise have been payable on such Distribution Payment Date may be
paid on the next succeeding Business Day with the same force and effect as if
paid on such Distribution Payment Date, and no interest or additional
distributions or other sums shall accrue on the amount so payable from such
Distribution Payment Date to such next succeeding Business Day. The amount of
any distribution payable on the Series E Preferred Units for any full
distribution period or any partial distribution period shall be prorated and
computed on the basis of a 360-day year consisting of twelve 30-day months (it
being understood that the distribution payable on August 1, 2003 will be for
less than a full distribution period). Distribution period shall mean the period
from and excluding the Original Issue Date to and including the first
Distribution Payment Date, and each subsequent period from and excluding a
Distribution Payment Date to and including the next succeeding Distribution
Payment Date or other date as of which accrued distributions are to be
calculated.

        (b) No distributions on the Series E Preferred Units shall be declared
by the General Partner or paid or set apart for payment by the Partnership at
such time as the terms and provisions of any agreement of the General Partner or
the Partnership, including any agreement relating to indebtedness of either of
them, prohibits such declaration, payment or setting apart for payment or
provides that such declaration, payment or setting apart for payment would
constitute a breach thereof or a default thereunder, or if such declaration or
payment shall be restricted or prohibited by law.

        (c) Notwithstanding anything contained herein to the contrary,
distributions on the Series E Preferred Units shall accrue and accumulate at the
rate set forth in the Series E Preferred Stock Certificate of Designations,
whether or not the Partnership has earnings, whether or not there are funds
legally available for the payment of such distributions, and whether or not such
distributions are declared.

        (d) Except as provided in Section 1(e) below, no distributions shall be
declared or paid or set apart for payment and no other distribution of cash or
other property may be declared or made, directly or indirectly, on or with
respect to any Common Units or any other class or series of Partnership Units
ranking, as to distributions, on a parity with or junior to the Series E
Preferred Units (other than a distribution paid in the form of Common Units or
any other class or series of Partnership Units ranking junior to the Series E
Preferred Units as to distributions and upon

1

--------------------------------------------------------------------------------




liquidation) for any period, nor shall any Common Units, or any other class or
series of Partnership Units ranking junior to or on a parity with the Series E
Preferred Units as to distributions or upon liquidation, be redeemed, purchased
or otherwise acquired for any consideration (or any moneys be paid to or made
available for a sinking fund for the redemption of any such units) by the
Partnership (except by conversion into or exchange for Partnership Units ranking
junior to the Series E Preferred Units as to distributions and upon
liquidation), unless full cumulative distributions on the Series E Preferred
Units for all past distribution periods and the then current distribution period
shall have been or contemporaneously are (i) declared and paid in cash or
(ii) declared and a sum sufficient for the payment thereof in cash is set apart
for such payment.

        (e) When distributions are not paid in full (or a sum sufficient for
such full payment is not so set apart) upon the Series E Preferred Units and the
units of any other series of preferred units ranking on a parity as to
distributions with the Series E Preferred Units, all distributions declared upon
the Series E Preferred Units and any other series of preferred units ranking on
a parity as to distributions with the Series E Preferred Units shall be declared
pro rata so that the amount of distributions declared per Series E Preferred
Unit and such Preferred Unit of such other series shall in all cases bear to
each other the same ratio that accrued distributions on each Series E Preferred
Unit and each Preferred Unit of such other series (which shall not include any
accrual in respect of unpaid distributions on such other series of Preferred
Units for prior distribution periods if such other series of Preferred Units
does not have a cumulative distribution) bear to each other. No interest, or sum
of money in lieu of interest, shall be payable in respect of any distribution
payment or payments on the Series E Preferred Units which may be in arrears.

        (f) No distribution, whether payable in cash, property or units, shall
be payable in excess of full cumulative distributions on the Series E Preferred
Units as provided above. Any distribution payment made on the Series E Preferred
Units shall first be credited against the earliest accrued but unpaid
distributions due with respect to such units which remain payable. Accrued but
unpaid distributions on the Series E Preferred Units will accumulate as of the
Distribution Payment Date on which they first become payable.

        Section 2.    Liquidation Preference.

        (a) Upon any voluntary or involuntary liquidation, dissolution or
winding-up of the affairs of the Partnership, the General Partner, in its
capacity as holder of the Series E Preferred Units, shall be entitled to be paid
out of the assets of the Partnership legally available for distribution to its
Partners a liquidation preference of $25.00 per Series E Preferred Unit, plus an
amount equal to any accrued and unpaid distributions to the date of payment
(whether or not declared on such Series E Preferred Unit), before any
distribution or payment shall be made to holders of Common Units or any other
class or series of Partnership Units ranking junior to the Series E Preferred
Units as to liquidation rights. In the event that, upon such voluntary or
involuntary liquidation, dissolution or winding-up, the available assets of the
Partnership are insufficient to pay the amount of the liquidating distributions
on all outstanding Series E Preferred Units and the corresponding amounts
payable on any other classes or series of Partnership Units ranking on a parity
with the Series E Preferred Units in the distribution of assets, then the
General Partner, in its capacity as the holder of the Series E Preferred Units,
and the holders of all other such classes or series of Partnership Units ranking
on a parity with the Series E Preferred Units shall share ratably in any such
distribution of assets in proportion to the full liquidating distributions to
which they would otherwise be respectively entitled. For the purposes of this
Section 2, (i) the consolidation or merger of the Partnership or the General
Partner with one or more partnerships, limited liability companies,
corporations, real estate investment trusts or other entities and (ii) a sale,
lease or conveyance of all or substantially all of the Partnership's property or
business shall not be deemed to constitute a liquidation, dissolution or
winding-up of the Partnership.

2

--------------------------------------------------------------------------------

        (b) After payment of the full amount of the liquidating distributions to
which they are entitled, the General Partner, in its capacity as holder of the
Series E Preferred Units, will have no right or claim to any of the remaining
assets of the Partnership.

        Section 3.    Redemption. In the event that the General Partner redeems
or repurchases any shares of Series E Preferred Stock, the Partnership shall
concurrently redeem an equivalent number of Series E Preferred Units for
consideration equal to the consideration payable by the General Partner upon
such redemption or repurchase. Any Series E Preferred Units so redeemed may be
reissued to the General Partner at such time as the General Partner re-issues a
corresponding number of shares of Series E Preferred Stock so redeemed or
repurchased, in exchange for the contribution by the General Partner to the
Partnership of the preceding such reissuance.

        Section 4.    Voting Rights. Except as required by applicable law, the
General Partner, in its capacity as the holder of the Series E Preferred Units
shall have no voting rights.

        Section 5.    Conversion. The Series E Preferred Units are not
convertible into or exchangeable for any other property or securities of the
Partnership.

        Section 6.    Ranking. With respect to the to the payment of
distributions and the distribution of assets in the event of any liquidation,
dissolution or winding up of the Partnership, the Series E Preferred Units shall
be deemed to rank:

        (a) senior to the Partnership's Common Units and to any class or series
of Partnership Units other than those referred to in clauses (b) or (c) of this
Section 6;

        (b) on a parity with the Partnership's outstanding Series B Preferred
Units, Series C Preferred Units, Series D Preferred Units and any other class or
series of Partnership Units the terms of which specifically provide that such
class or series of Partnership Units ranks on a parity with the Series E
Preferred Units as to the payment of distributions and the distribution of
assets in the event of any liquidation, dissolution or winding up of the
Partnership; and

        (c) junior to the Partnership's outstanding Series A Preferred Units and
any other class or series of Partnership Units of the Partnership, the terms of
which specifically provide that such class or series ranks senior to the
Series E Preferred Units as to the payment of distributions and the distribution
of assets in the event of any liquidation, dissolution or winding up of the
Partnership.

        Section 7.    General Partner's Rights. The rights of the General
Partner, in its capacity as the holder of the Series E Preferred Units, are in
addition to and not in limitation of any other rights or authority of the
General Partner in any other capacity under the Limited Partnership Agreement or
applicable law. In addition, nothing contained in this Exhibit 7 shall be deemed
to limit or otherwise restrict the authority of the General Partner under the
Limited Partnership Agreement, other than in its capacity as the holder of the
Series E Preferred Units.

        Section 8.    Restriction on Ownership. The Series E Preferred Units
shall be owned and held solely by the General Partner.

        Section 9.    Definitions. The following capitalized terms used in this
Exhibit 9 shall have the respective meanings set forth below:

        "Common Unit" shall have the meaning ascribed thereto in the Limited
Partnership Agreement.

        "Distribution Payment Date" shall have the meaning set forth in
Section 1(a) hereof.

        "General Partner" shall mean The Mills Corporation, a Delaware
corporation.

        "Original Issue Date" shall have the meaning set forth in Section 1(a).

3

--------------------------------------------------------------------------------


        "Partners" shall mean partners of the Partnership.

        "Partnership" shall mean The Mills Limited Partnership, a Delaware
limited partnership.

        "Partnership Unit" shall have the meaning ascribed thereto in the
Limited Partnership Agreement.

        "Preferred Unit" shall have the meaning ascribed thereto in the Limited
Partnership Agreement.

        "Series A Preferred Units" shall mean the Series A-1 and Series A-2
Cumulative Convertible Preferred Partnership Units.

        "Series B Preferred Units" shall mean the Series B Cumulative Redeemable
Preferred Partnership Units.

        "Series C Preferred Units" shall mean the Series C Cumulative Redeemable
Preferred Partnership Units.

        "Series D Preferred Units" shall mean the Series D Cumulative Redeemable
Preferred Partnership Units.

        "Series E Preferred Stock" shall mean the 8.75% Series E Cumulative
Redeemable Preferred Stock, par value $.01 per share, of the General Partner as
designated pursuant to the Series E Preferred Stock Certificate of Designations.

        "Series E Preferred Stock Certificate of Designations" shall mean the
Certificate of Designations, Number, Voting Powers, Preferences and Rights of
8.75% Series E Cumulative Redeemable Preferred Stock of the General Partner.

        "Series E Preferred Units" shall mean the Series E Cumulative Redeemable
Preferred Partnership Units.

4

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1



SIXTH AMENDMENT TO LIMITED PARTNERSHIP AGREEMENT OF THE MILLS LIMITED
PARTNERSHIP
EXHIBIT 9 DESIGNATION, PREFERENCES AND RIGHTS OF SERIES E CUMULATIVE REDEEMABLE
PREFERRED PARTNERSHIP UNITS OF THE MILLS LIMITED PARTNERSHIP
